COURT OF APPEALS FOR THE
                      FIRST DISTRICT OF TEXAS AT HOUSTON

                                       ORDER

Appellate case name:      Bobby Dewayne Evans v. The State of Texas

Appellate case number: 01-13-00593-CR

Trial court case number: 12-14438

Trial court:              Criminal District Court of Jefferson County

       Appellant Bobby Dewayne Evans has filed a “Motion to Abate the Appeal
and Remand to Trial Court for Findings of Fact and Conclusions of Law as to
Jackson v. Denno-Type Suppression Issues.” The State has not filed any response
to the motion.
       The motion is GRANTED. We abate the appeal and remand for the trial
court to enter written findings of fact and conclusions of law, separate and apart
from any docket sheet notations in this case, in conjunction with the trial court’s
denial of Evans’s motion to suppress. See State v. Cullen, 195 S.W.3d 696, 699
(Tex. Crim. App. 2006) (holding that trial court must provide findings of fact and
conclusions of law adequate to provide appellate court with basis to review trial
court’s application of law to facts, either in writing or on record at hearing); Wicker
v. State, 740 S.W.2d 779, 784 (Tex. Crim. App. 1987); TEX. R. APP. P. 44.4.
      The trial court shall make the appropriate findings and conclusions and shall
cause them to be filed with the trial court clerk within 20 days of the date of this
order. We further order the trial court clerk to file a supplemental clerk’s record
containing the trial court’s findings of fact and conclusions of law with this Court
within 30 days of the date of this order.
      Evans will be permitted to file an amended brief within 30 days after the
supplemental clerk’s record is filed in this Court.
      This appeal is abated, treated as a closed case, and removed from this
Court’s active docket. The appeal will be reinstated on this Court’s active docket
without further order of the Court when the supplemental clerk’s record is filed in
this Court.
      It is so ORDERED.


Judge’s signature: /s/ Michael Massengale
                   Acting individually  Acting for the Court

Date: October 17, 2013